 
Exhibit 10.28


Lease Agreement


This Agreement is entered in Wuqing Tianjin on the day of January 1, 2009.
 
Party A: Tianjin Tianshi Group Co., Ltd.
 
Party B: Tianjin Tianshi Biological Development Co., Ltd.


Whereas Party B has transferred most of the buildings’ ownership to Party A and
Party B desires and agrees to rent the buildings; therefore, Party A agrees
Party B to continue the rent of part of the transferred buildings. The details
are showed in Table 1 below: (named the rented buildings following up)


Order
Properties
Used Size(M2)
General Size(M2)
Proportion (%)
1
Workshop 2 2F
      1138.00
3245.00
35.07
2
Workshop 3 1F
         345.00
3710.00
9.30
3
Workshop 3 4F
       1485.00
3710.00
40.03
4
Workshop 8 3F ( Extractive station)
       836.00
1484.00
56.33
5
Warehouse (Raw Material Processing Workshop 2)
        700.00
6960.00
10.06
Total
4504.00
   

 
Table1:
 
1.
Party A promises that Party B shall rent the rented buildings as of the date
this agreement is signed, until a) Party B no longer desires to use the
buildings; or b) the expiration of land the rented buildings covers.

2. 
Party B shall rent the rented buildings without payment, but be in charge of the
utilities and maintenance bills.

3.
Party A’s responsibilities:

a)
Party A pays insurance fee for the premise and original facilities, and is
responsible for compensating Party B’s losses caused from the improper behaviour
the management staff and other users of Party A.

b)
Party A is obliged to satisfy Party B’s reasonable and legal requirements during
the lease period.

c)
Party B shall timely notify Party A to take effective measures for any damages
or malfunction existing or happening on the premise that may affect the safe and
normal use of the premise.

4.
Party B ’s responsibilities:

a)
Party B promises to comply with the law in People’s Republic of China during the
lease period.

b)
Party B shall properly use and take good care of each facility, and avoid any
abnormal damages. Party B shall be responsible for timely maintenance or
compensation for any malfunctions on the premise and its internal facilities
caused from its misuse or inappropriate use.

c)
Party B shall keep the entire leased premise in a good condition when the term
of


 
 

--------------------------------------------------------------------------------

 

 
this agreement comes to the end. Party B shall reconvert everything to the
original state as Party A requires, except for normal wear and tear or original
defect.

d) 
Party B shall timely notify Party A the exact relocation date 60 days before
they move out of the buildings (the terminated date of this agreement). All the
properties in the buildings should be counted before Party B moves out and all
that listed above shall be moved out of the buildings within the negotiated
time.

5.
Any matters not covered in this agreement shall be further negotiated between
two parties, and a supplemental agreement shall be made. The supplemental
agreement and this agreement shall be equally valid.

6.
Both parties shall solve the disputes arising from the execution of this
agreement through negotiation. In the case that an agreement cannot be reached,
according to the law in People’s Republic of China, any party may summit the
dispute to the court on which the People’s Republic of China has the
jurisdiction.

7.
This agreement has four originals, and each party shall keep two of them.

8.
This agreement shall be effective from the date on which both parties sign on
it.





Party A(Signature):
 
Party B(Signature):
Tianjin Tianshi Group Co., Ltd.
 
Tianjin Tianshi Biological Development Co., Ltd
 
Address:
 
Address:
No.6 Yuanquan Road, New-Tech Industrial Park, Tianjin, China
 
No.6 Yuanquan Road, New-Tech Industrial Park, Tianjin, China
 
Legal Representative:
 
Legal Representative:
/s/ Jinyuan Li
 
/s/ Jinyuan Li
Jinyuan Li, President
 
Jinyuan Li, Director
Date: January 4, 2009
 
Date: January 4, 2009
           

--------------------------------------------------------------------------------

